CAPPY, Justice,
concurring.
I concur in the result reached by the majority in the above-captioned case. I write separately in recognition that I have taken a different position than the majority advocates herein regarding the issue of victim impact testimony in the penalty phase of a capital case. However, I recognize that my position, as reflected in Commonwealth v. Fisher, 545 Pa. 233, 681 A.2d 130 (1996) (Cappy, J. concurring); and Commonwealth v. McNeil, 545 Pa. 42, 679 A.2d 1253 (1996) (Cappy, J. dissenting), does not reflect the position of the majority of this court. In recognition of the rule of stare decisis, I join in the result reached by the majority in this case.